Citation Nr: 1446877	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding, to include as due to herbicide exposure, or, in the alternative as a result of VA treatment pursuant to 38 U.S.C.A. § 1151. 

2.  Entitlement to service connection for residuals of rectal cancer, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding, or as due to herbicide exposure, or, in the alternative, as a result of VA treatment pursuant to 38 U.S.C.A. § 1151. 

3.  Entitlement to service connection for residuals of renal cancer with left nephrectomy, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding or rectal cancer, or as due to herbicide exposure, or, in the alternative, as a result of VA treatment pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado. 

This case was previously before the Board in November 2013, when the claims of herein were remanded for additional development.  Specifically, the November 2013 Board remand directed additional notice to be provided to the Veteran, to afford the Veteran the opportunity to identify any additional medical treatment providers, to obtain updated VA treatment records and to provide a VA examination to address specified questions, and thereafter, to readjudicate the claims.  Pursuant to the Board's November remand instructions, the Veteran was provided with June 2014 notice for a 1151 claim, November 2013 VA correspondence requested that the Veteran return the enclosed authorization forms, for any additional private treatment providers, to allow VA to obtain such records on his behalf or in the alternative, to obtain and submit the records himself.  Additionally, the record reflects updated treatment records were obtained and a February 2014 examination was provided, which addressed the pertinent questions with regard to these claims.  Finally, the claims were re-adjudicated and a July 2014 supplemental statement of the case was issued.  Thus, with respect to the issues herein on appeal, the Board finds there has been substantial compliance with the November 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2013, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

As noted in the November 2013 Board decision, in June 1973, the Veteran submitted a completed VA Form 21-526, Veteran's Application for Compensation or Pension, for "internal bleeding."  The application form specifically directed that "[i]tems 27, 28 and 29 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  The Veteran did not complete items 27, 28 and 29 of the application, which included a request for information regarding treatment in service.  The Veteran indicated that the onset was after service.  Pursuant to the information contained in the application form, a RO adjudicated entitlement to nonservice-connected pension benefits in an August 1973 rating decision.  The September 1973 letter which notified the Veteran of the unfavorable rating decision and his appellate rights specifically stated that the Veteran's claim for pension had been denied.  While the applicable regulation does not require VA to interpret every claim for compensation to be a claim for nonservice-connected pension benefits and vice versa, it is VA's discretion to do so.  38 C.F.R. § 3.151(a) (2013); Falzone v. Brown, 8 Vet. App. 398 (1995).  As noted in the prior Board decision, the Veteran's actions in completing VA Form 21-526, received in June 1973, expressly reflect that it was not his intent to seek compensation for disability incurred in service.  As such, as noted in the November 2013 Board decision, it is not appropriate to infer the August 1973 rating decision failed to adjudicate or denied a claim for service connection for lower gastrointestinal bleeding.

The issues of entitlement to service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding, to include as due to herbicide exposure, entitlement to service connection for residuals of rectal cancer, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding or as due to herbicide exposure, and entitlement to service connection for residuals of renal cancer with left nephrectomy, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding or rectal cancer, or as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative competent evidence fails to demonstrate that the Veteran has additional disability related to a chronic disability manifested by lower gastrointestinal/rectal bleeding as a result of a VA treatment rendered between December 1972 and April 1973.

2.  The most probative competent evidence fails to demonstrate that the Veteran has additional disability related to residuals of rectal cancer as a result of a VA treatment rendered between December 1972 and April 1973.

3.  The most probative competent evidence fails to demonstrate that the Veteran has additional disability related to residuals of renal cancer with left nephrectomy as a result of a VA treatment rendered between December 1972 and April 1973.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for chronic disability manifested by lower gastrointestinal/rectal bleeding have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for residuals of rectal cancer have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).

3.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for residuals of renal cancer with left nephrectomy have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In October 2008, and in subsequent correspondence, the Veteran was notified of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of the benefit sought.   The Veteran was notified of the evidence needed to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151, via June 2014 correspondence.  Any timing defect was cured because the claims were readjudicated after June 2014, in a July 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006)

VA has fulfilled its duty to assist in obtaining all identified and available evidence needed to substantiate the claim.  VA treatment records, private medical records, and lay statements have been associated with the claims folder.  Additionally, pursuant to the November 2013 Board remand, in February 2014, VA afforded the Veteran an examination and obtained an expert medical opinion.  The resulting examination report and opinion are adequate because such includes detailed descriptions of the Veteran's disabilities, shows that the examiner reviewed the claims file and considered the relevant history of his claimed disabilities, and includes an analysis sufficient for VA to weigh the opinion against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that any VLJ who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.  Although the Veteran did testify at a Board hearing in March 2013, the hearing did not address the issues being decided herein, as the claims were expanded subsequent to the hearing to include entitlement under 38 U.S.C.A. § 1151.  The Veteran has not requested a hearing with respect to these issues.  Thus, no further analysis with respect to Bryant is necessary at this time.

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the matters on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his 1151 claims.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151 (West 2002).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (2013).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran stated that he has additional disability resulting from VA treatment between December 1972 and April 1973.  Specifically, in an April 2010 report of general information, the Veteran indicated his rectal bleeding was a precursor to cancer.  In his May 2010, substantive appeal, in lieu of VA Form 9, the Veteran stated his disabilities with respect to service connection claims were undiagnosed, misdiagnosed, or undetermined at the time of medical treatment due to the lack of expert medical knowledge concerning the procedure.

A December 1972 to January 1973 hospital summary stated the Veteran was admitted with 5 days of rectal bleeding.  The hospital summary reported a NG (nasogastric) tube was passed down to the stomach and it failed to reveal any fresh blood or coffee ground material.  The hospital summary stated it was advised to have the Veteran transfused with at least five units of blood, to have frequent vital signs and hematocrit, to keep the NG tube in position with intermittent suction, and to have the stomach lavaged with ice water in case of evidence of bleeding later on, and when the hematocrit was stable he was scheduled to have diagnostic procedures as pertinent.  The hospital summary documented that among these diagnostic procedures, a sigmoidoscopy was performed on December 28, 1972, which failed to reveal any pathology.  The hospital summary reflected the Veteran subsequently underwent barium enema and gastroduodenoscopy, with the barium enema showing normal structures and esophagogastroduodenoscopy revealed an adequate pylorus, normal duodenum, normal stomach, esophageal varices one to two plus, and esophagitis probably NG tube induced, but no evidence of any active or oozing bleeding points.  The hospital summary stated the upper gastrointestinal series on January 1, 1973, reported as normal study.  The hospital summary stated that during the Veteran's hospitalization, he was practically asymptomatic and one day prior to the present admission it was stated that he started to bleed and on that day he had two bowel movements which he considered to be normal.  

A January 1973 VA hospital summary stated the reason for the admission was a colonoscopy.  The hospital summary reflected a colonoscopy was performed using an ACMI colonoscope, and the scope advanced to midtransverse colon without difficulty.  In part, the hospital summary stated that no pathological finding was noted and the Veteran was discharged to be followed by the gastrointestinal clinic in one month.

An April 1973 VA hospital summary noted the Veteran was admitted with complaint of rectal bleeding for the last ten days, and the physical examination was unremarkable except for pale skin.  The hospital summary reflected a sigmoidoscopy did not show the source of bleeding, there was no more bleeding noted, and the sigmoidoscopy was negative for bleeding.  The hospital summary stated at time of discharge it was recommended the Veteran continue ferrous sulfate for six months, and to report immediately if bleeding started again, and he may need arteriography to show the source of bleeding.

As noted above, the threshold question in this case is whether there is an additional disability that resulted from the VA treatment between December 1972 and April 1973.

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including the symptoms he has experienced and the medications he has used.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here the etiology of any additional disability due to the VA treatment in December 1972 and April 1973 is a complex medical matter beyond the knowledge of a layperson.  Id.  It requires specialized training for a determination as to nexus, and is therefore not susceptible of lay opinion. In this regard, a medical professional has greater skill.  The Veteran has not been shown to have had medical training nor has he argued he has such medical training.  In March 2013 testimony, the Veteran's spouse indicated she did have more extensive medical knowledge than a layperson might, based on her past work experience; however, she did not indicate she has the necessary skills to determine the etiology of a complex medical matter as necessary for the issues decided herein. 

The November 2013 Board remand directed that the Veteran undergo VA examination to determine whether the Veteran had additional disability attributable to the December 1972 to April 1973 VA treatment.  Pursuant to the November 2013 Board remand, the Veteran underwent a VA examination in February 2014.  The February 2014 VA examiner opined, in part, that the VA treatment from December 1972 to April 1973 did not cause an additional disability, to include a chronic disability related to rectal cancer and/or renal cancer.  The VA examiner stated the lower gastrointestinal tract bleeding of unknown etiology that occurred in 1972 to 1973 was not caused by the 1999 rectal cancer or a rectal polyp, nor by the 2008 renal cancer.  The VA examiner also stated VA treatment in 1972 to 1973 did not cause or aggravate either the rectal or renal cancer.  The VA examiner stated there was not carelessness, negligence, lack of proper skill, error in judgment or similar fault during the 1972 to 1973 VA treatment.   

The VA examiner stated that rectal cancer diagnosed in 1999 would not have been present during active military service.  The VA examiner stated that given the pathobiology of colorectal cancer an individual would not survive with a rectal cancer for 30 years and the vast majority of colorectal cancers follow a polyp to cancer sequence with the occurrence of a polyp (benign tumor) preceding the cancer.  The VA examiner stated it is possible for a polyp to be present for years before transforming, through successive genetic mutation or epigenetic changes, into cancer although, for this to occur over a 30 year time span would be highly unusual.  However, the VA examiner stated, that in the Veteran's case, there was no rectal polyp seen during two rigid sigmoidoscopies and one colonoscopy during December 1972 to April 1973.  

The VA examiner stated colorectal cancer is not caused by gastrointestinal/rectal bleeding, but noted colorectal cancer may cause gastrointestinal/rectal bleeding. The VA examiner stated that typically, the bleeding is usually occult slow bleeding (presenting as an iron deficiency anemia) or overt small volume bleeding and only, rarely does colorectal cancer cause large volume rectal bleeding.  With respect to the renal cell cancer of the left kidney, the VA examiner stated such was an incidental finding seen on an abdominal CT (computed tomography) scan in May 2008, which was done for another reason and that the Veteran had no symptoms or signs of a renal cancer prior to the CT scan.  The VA examiner stated the renal cell cancer has no relationship to the rectal cancer or the lower GI tract bleeding in 1972 to1973 as it is a primary kidney cancer and not a metastatic cancer, thus one of the cancers would not cause or aggravate the other cancer.

As noted above, the February 2014 VA examiner ultimately opined that VA treatment from December 1972 to April 1973 did not cause any additional disability with respect to the claimed conditions.  The Board finds the examiner's opinion to be significantly probative as, in proffering the opinion, the VA examiner considered the Veteran's lay statements and the relevant clinical findings.  The VA examiner's opinion was based on medical principles and applied the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted objective competent evidence to the contrary.  The Board finds that the February 2014 VA opinion, rendered by a medical doctor, to be more probative than the Veteran's lay opinion.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for additional disability manifested by lower gastrointestinal/rectal bleeding, for additional disability related to rectal cancer, for additional disability related to renal cancer with left nephrectomy, due to VA treatment from December 1972 to April 1973.  There is no doubt to resolve.  Accordingly, the claim is denied.


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for additional disability related to a chronic disability manifested by lower gastrointestinal/rectal bleeding as a result of a VA treatment rendered between December 1972 and April 1973 is denied.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for additional disability related to rectal cancer as a result of a VA treatment rendered between December 1972 and April 1973 is denied.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for additional disability related to renal cancer with left nephrectomy as a result of a VA treatment rendered between December 1972 and April 1973 is denied.


REMAND

In his May 2010 substantive appeal, in lieu of VA Form 9, the Veteran argued all of his conditions, kidney cancer status post left nephrectomy, rectal cancer and lower gastrointestinal bleeding, resulted from and were caused by his active duty in the Vietnam waters during the Vietnam Era between 1966 and 1968.  The Board notes that in a March 2014 VA Memorandum, the Veteran's exposure to herbicide was corroborated.  Additionally, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116 (West 2002), pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board notes that VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Here, the Board construes the Veteran's May 2010 statement broadly as a theory of entitlement based upon herbicide exposure.  Thus, the remaining issues on appeal have been expanded to include service connection as due to herbicide exposure.  Thus, on remand, this theory of entitlement should be adjudicated for the remaining claims on appeal, to include obtaining medical opinions as to whether a chronic disability manifested by lower gastrointestinal/rectal bleeding, residuals of rectal cancer, and residuals of renal cancer with left nephrectomy, are related to service due to exposure to herbicides.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who authored the February 2014 VA examination report, or, if the February 2014 VA examiner is unavailable, from another appropriate VA examiner. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a chronic disability manifested by lower gastrointestinal/rectal bleeding, residuals of rectal cancer and/or residuals of renal cancer with left nephrectomy, are at least as likely as not (50 percent probability or greater) due to in-service exposure to herbicides, or otherwise due to service.  In rendering the requested opinion, the examiner must consider the Veteran's statements asserting continuity of symptomatology during and since service with respect to rectal bleeding. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained. 

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


